                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:16-CR-00074-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
JERITON LAVAR CURRY,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion for Compassionate

Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 324. For reasons discussed

below, Defendant’s motion is denied at this time.

I.     BACKGROUND

       On August 4, 2016, Defendant pleaded guilty to one count of Conspiring to Commit Hobbs

Act Robbery, violating 18 U.S.C. § 1951. Doc. Nos. 1, 128. The United States Probation Office

prepared a presentence investigation report to assist the Court with sentencing. See Doc. No. 175.

As relevant here, the Court adopted the report in imposing its sentence. See Doc. No. 269.

       The report carefully documented the nature and the circumstances of the offenses leading

to Defendant’s guilty plea. On December 19, 2015, at approximately 11:40 p.m., the assistant

manager of a jewelry store in Gastonia left that store alone to make the nightly deposit at a local

bank. See Doc. No. 175 at 4. Ordinarily, for safety, the assistant manager would have been

followed by another employee—Defendant’s girlfriend. See id. at 5. But, on the night in question,

Defendant’s girlfriend called her assistant manager and indicated that her car was running hot and

that she would not be able to follow him to make the deposit as usual. See id. at 4. The assistant

store manager was robbed at gunpoint while he attempted to deposit funds at the local bank. See




     Case 3:16-cr-00074-MOC-DSC Document 332 Filed 07/22/20 Page 1 of 5
id. at 4. The robber escaped with about $4,000 in cash belonging to the jewelry store. See id.

       Officers would subsequently learn that co-defendant Reginald Tate was responsible for the

robbery. Tate would later admit he received a phone call from Defendant on the night in question,

providing him with specific directions as to when and where to be to rob the assistant manager.

See id. at 5. Defendant learned this information firsthand, as he would normally pick up his

girlfriend after she finished her work at the jewelry store. Together, they would follow the assistant

store manager for the nightly bank deposit. See id. Before the night in question, Defendant

regularly inquired as to how busy the store was and how much cash was contained in the nightly

deposit. See id. On the night of the robbery, Defendant picked up his girlfriend as usual, but

instructed her to tell the assistant manager that their car was running hot. See id. Several days

later, Defendant gave his girlfriend about $1,000 in cash to count, telling her it was their share of

the robbery. See id. Defendant’s girlfriend returned the money. See id.

       In the report, the Probation Office also recounted Defendant’s extensive criminal history.

Among other things, Defendant was previously convicted of: breaking and entering; attempted

second degree kidnaping involving a 13-year-old minor; selling cocaine; selling Schedule II

controlled substances; possessing with intent to sell and distribute cocaine; and assault on a child

under 12. See id. at 7–13. Based on the nature of the offense and Defendant’s criminal history,

the Court found that Defendant’s Total Offense Level was 32, Criminal History Category was VI,

and his Guidelines imprisonment range was 210 to 240 months. Doc. No. 269. Still, the Court

varied below the Guidelines, finding Defendant had substantial family ties. See id. at 3. On

August 24, 2017, the Court imposed a total sentence of 151 months. See Doc. No. 268.

       On June 18, 2020, Defendant filed the instant motion, seeking compassionate release from

prison based on the COVID-19 pandemic. See Doc. No. 324. In support, he maintains that his



                                                  2

      Case 3:16-cr-00074-MOC-DSC Document 332 Filed 07/22/20 Page 2 of 5
health conditions—diabetes with neuropathy in his legs and feet, hypertension, high blood

pressure, and morbid obesity—render him especially vulnerable to COVID-19. See id. at 2.

Defendant alleges he is especially concerned because prison facilities are uniquely susceptible to

an outbreak of COVID-19. Id. He also maintains that the sentencing factors under 18 U.S.C. §

3553(a) warrant a reduction. See id.

       The Government responded, asserting that Defendant should not receive compassionate

release for two reasons. First, Defendant failed to offer “extraordinary and compelling reasons”

warranting a sentence reduction under 18 U.S.C. § 3582(c). Doc. No. 327 at 10–14. Specifically,

(1) the Bureau has taken several measures to mitigate the risk of COVID-19 transmission in prison

facilities; (2) Defendant has not established that he would be less vulnerable to COVID-19 if he

were released; and (3) Defendant’s medical ailments would be well-controlled if he were willing

to comply the self-care prescribed by the Bureau’s medical staff. See id.

       Second, assuming these facts could present an “extraordinary and compelling reason”

warranting a sentence reduction, the Government next asserts that Defendant poses a significant

danger to the safety of the community and that the § 3553(a) factors militate against such

compassionate release. See id. at 14–17. In particular, Defendant’s criminal history is filled with

serious and violent criminal offenses; he has not yet served even half of his sentence; and he has

had several disciplinary infractions while imprisoned for disruptive conduct. See id. Thus, release

now would create unwarranted sentencing disparities, would fail to serve the need for specific and

general deterrence, and would fail to reflect the seriousness of the offense.




                                                 3

     Case 3:16-cr-00074-MOC-DSC Document 332 Filed 07/22/20 Page 3 of 5
II.     ANALYSIS

        By its terms, 18 U.S.C. § 3582(c)(1)(A) permits the Court to reduce a term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction” and the “reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” As relevant

here, the applicable policy statement provides that the Court “may reduce a term of imprisonment

. . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable,

the Court determines that” (1) “extraordinary and compelling reasons warrant the reduction,” (2)

“the defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g),” and (3) “the reduction is consistent with this policy statement.” U.S.S.G.

§ 1B1.13; see United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

        Here, the Court has considered the state of the COVID-19 pandemic—both generally and

within Defendant’s place of imprisonment—Defendant’s criminal history, his disciplinary record

while imprisoned, and his age and medical conditions. On balance, the weight of this evidence

and the § 3553(a) factors counsel against release at this time. As explained by the Government—

and as expressly adopted here—Defendant failed to present an “extraordinary and compelling

reasons” warranting a reduction. See Doc. No. 327 at 10–14. And, even assuming Defendant did

present such a reason, the danger that Defendant poses to the community and the § 3553(a) factors

weigh against release. See id. at 14–17. Thus, the Court declines to order compassionate release.1




        1
         Defendant also asks the Court to Order the Bureau to place him on home confinement.
Even if the Court could grant this relief, the Court declines to do so for reasons stated above.
                                                     4

      Case 3:16-cr-00074-MOC-DSC Document 332 Filed 07/22/20 Page 4 of 5
                                                        ORDER

                         IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate Release,

               Doc. No. 324, is DENIED.

Signed: July 22, 2020




                                                           5

                        Case 3:16-cr-00074-MOC-DSC Document 332 Filed 07/22/20 Page 5 of 5
